ORDER
This criminal matter came before the court on a petition for writ of certiorari wherein *417defendant seeks review of a Superior Court order denying his motion to dismiss a charge of driving under the influence of liquor (§ 31-27-2). Defendant asserts that in light of his prior trial on a related breathalyzer-refusal charge, further criminal prosecution of the DUI charge is barred by the constitutional prohibitions against double jeopardy.
While the pretrial denial of a double jeopardy claim is an appealable order, see Abney v. United States, 431 U.S. 651, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977), we see in defendant’s petition no colorable double jeopardy or collateral estoppel claim, and accordingly we perceive no basis upon which to grant discretionary review in this case.
The petition for writ of certiorari is therefore denied.